Citation Nr: 0628800	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  98-13 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
bronchospastic disorder with exertional asthma subsequent to 
August 9, 2001.

2.  Entitlement to an evaluation in excess of 10 percent for 
bronchospastic disorder with exertional asthma from October 
1, 1998 to August 9, 2001.

3.  Entitlement to an evaluation in excess of 30 percent for 
bronchospastic disorder with exertional asthma prior to 
October 1, 1998.

4.  Entitlement to an evaluation in excess of 20 percent for 
left shoulder (minor) arthralgia subsequent to April 22, 
2002.

5.  Entitlement to a compensable evaluation left shoulder 
(minor) arthralgia from October 1, 1998 to April 22, 2002.

6.  Entitlement to an evaluation in excess of 20 percent for 
left shoulder (minor) arthralgia prior to October 1, 1998.

7.  Entitlement to service connection for a cardiovascular 
disorder on a direct basis, or alternatively, as secondary to 
service connected bronchospastic disorder with exertional 
asthma.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1983 to 
September 1991.

This appeal arose from a February 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied the veteran's claim of 
service-connection for mild mitral valve prolapse and a 
mildly calcified aortic valve, claimed as a heart disorder.  
Increased evaluations for bronchospastic disorder with 
exertional asthma and left shoulder arthralgia were also 
denied.

In a July 1998 rating decision, the RO decreased the 
evaluation for bronchospastic disorder with exertional asthma 
from 30% to 10% and the evaluation for left shoulder 
arthralgia from 20% to 0%.  This rating action was effective 
October 1, 1998.  The Board remanded the claims to the RO in 
February 2001 for further development.  In a rating decision 
dated October 2002, the RO increased the evaluation for 
bronchospastic disorder with exertional asthma to 60% 
effective August 9, 2001, and increased the evaluation for 
left shoulder arthralgia (minor) to 20% effective April 22, 
2002.  The RO denied the remainder of the claims.  The case 
remanded by the Board again in June 2003 for additional 
development.

The issue of entitlement to an increased rating for 
bronchospastic disorder with exertional asthma is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C. for further development.


FINDINGS OF FACT

1.  For the time period prior to October 1, 1998, the 
veteran's left shoulder disability was manifested by 
functional limitation due to pain with limitation of motion 
ranging from 100-170º of flexion, 110-170º of abduction, 45-
90º internal rotation and 84-90º of external rotation.

2.  For the period of time from October 1, 1998 to April 22, 
2002, the veteran's left shoulder disability was manifested 
by functional limitation due to pain with limitation of 
motion ranging from 135-170º of flexion, 135-170º of 
abduction, 45-90º internal rotation and 84-90º of external 
rotation.  

3.  For the period beginning on April 22, 2002, the veteran's 
left shoulder disability has been manifested by functional 
limitation due to pain with limitation of motion ranging 100-
150º of flexion, 100-110º of abduction, 10-90º internal 
rotation and 10-30º of external rotation.

4.  There is no competent evidence that the veteran's 
cardiovascular disorder, that first manifested after the one-
year presumptive period following his discharge from active 
service, is causally related to event(s) in service or is 
proximately due to service connected bronchospastic disorder 
with exertional asthma.




CONCLUSIONS OF LAW

1.  For the time period prior to October 1, 1998, the 
criteria for a rating in excess of 20% for left shoulder 
(minor) disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a; Part 4, 
Diagnostic Codes 5003-5010, 5200- 5202 (2005).

2.  For the period of time from October 1, 1998 to April 22, 
2002, the criteria for a compensable rating for left shoulder 
(minor) disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.344(c), 4.40, 4.45, 4.71a; 
Part 4, Diagnostic Codes 5003-5010, 5200- 5202 (2005).

3.  For the period beginning on April 22, 2002, the criteria 
for a rating in excess of 20% for left shoulder (minor) 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a; Part 4, 
Diagnostic Codes 5003-5010, 5200- 5202 (2005).

4.  A cardiovascular disorder was not incurred in or 
aggravated by service, may not be presumed to have been 
incurred in or aggravated by service, and is not secondary to 
service connected bronchospastic disorder with exertional 
asthma.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to higher disability 
evaluations for his service connected left shoulder 
disability, and entitlement to service connection for a 
cardiovascular disorder on a direct basis or as secondary to 
service connected bronchospastic disorder with exertional 
asthma.  A claimant bears the burden to present and support a 
claim of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating claims, the Board shall consider all information 
and lay and medical evidence of record.  38 U.S.C.A. 
§ 5107(b) (West 2002).  When there is an approximate balance 
of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board shall 
give the benefit of the doubt to the claimant.  Id.  

I.  Increased rating - left shoulder

The veteran served on active duty from November 1983 to 
September 1991.  VA examination in September 1992 reflected 
his report of recurrent arthralgias of the left (minor) 
shoulder causing pain and decreased motion.  Physical 
examination was significant for severe grating with abduction 
limited to 100º.  He was given a diagnosis of degenerative 
arthralgia of the left shoulder with some moderate impaired 
function.  An RO rating decision dated February 1993 granted 
service connection for left shoulder arthralgia (minor), and 
assigned an initial 20% evaluation under DC 5299-5201.  

VA examination in May 1993 measured the veteran's left 
shoulder range of motion as 170º of flexion, 110º of 
abduction, and 90º of internal and external rotation with 
pain on extremes of motion, particularly in abduction.  There 
was tenderness to palpation over the lateral subacromial 
region as well as a positive impingement sign.  An x-ray 
examination was interpreted as normal.  He was given an 
impression of impingement syndrome of the left shoulder.  VA 
neurologic examination in March 1994 included findings of 
negative weakness of the proximal left upper extremity 
secondary to shoulder pain and disuse with 4+ strength of the 
left deltoid due to pain.  

Thereafter, VA clinic record reflect the veteran's complaint 
of increased left shoulder pain with mild decreased (?) range 
of motion (ROM) loss secondary (2º) to pain.  His assessments 
included subacromial bursitis versus bicipital tendonitis, 
and left shoulder pain secondary to tendonitis/impingement 
symptoms.  His treatment consisted of physical therapy and 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
bronchospastic disorder with exertional asthma subsequent to 
August 9, 2001.

2.  Entitlement to an evaluation in excess of 10 percent for 
bronchospastic disorder with exertional asthma from October 
1, 1998 to August 9, 2001.

3.  Entitlement to an evaluation in excess of 30 percent for 
bronchospastic disorder with exertional asthma prior to 
October 1, 1998.

4.  Entitlement to an evaluation in excess of 20 percent for 
left shoulder (minor) arthralgia subsequent to April 22, 
2002.

5.  Entitlement to a compensable evaluation left shoulder 
(minor) arthralgia from October 1, 1998 to April 22, 2002.

6.  Entitlement to an evaluation in excess of 20 percent for 
left shoulder (minor) arthralgia prior to October 1, 1998.

7.  Entitlement to service connection for a cardiovascular 
disorder on a direct basis, or alternatively, as secondary to 
service connected bronchospastic disorder with exertional 
asthma.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1983 to 
September 1991.

This appeal arose from a February 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied the veteran's claim of 
service-connection for mild mitral valve prolapse and a 
mildly calcified aortic valve, claimed as a heart disorder.  
Increased evaluations for bronchospastic disorder with 
exertional asthma and left shoulder arthralgia were also 
denied.

In a July 1998 rating decision, the RO decreased the 
evaluation for bronchospastic disorder with exertional asthma 
from 30% to 10% and the evaluation for left shoulder 
arthralgia from 20% to 0%.  This rating action was effective 
October 1, 1998.  The Board remanded the claims to the RO in 
February 2001 for further development.  In a rating decision 
dated October 2002, the RO increased the evaluation for 
bronchospastic disorder with exertional asthma to 60% 
effective August 9, 2001, and increased the evaluation for 
left shoulder arthralgia (minor) to 20% effective April 22, 
2002.  The RO denied the remainder of the claims.  The case 
remanded by the Board again in June 2003 for additional 
development.

The issue of entitlement to an increased rating for 
bronchospastic disorder with exertional asthma is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C. for further development.


FINDINGS OF FACT

1.  For the time period prior to October 1, 1998, the 
veteran's left shoulder disability was manifested by 
functional limitation due to pain with limitation of motion 
ranging from 100-170º of flexion, 110-170º of abduction, 45-
90º internal rotation and 84-90º of external rotation.

2.  For the period of time from October 1, 1998 to April 22, 
2002, the veteran's left shoulder disability was manifested 
by functional limitation due to pain with limitation of 
motion ranging from 135-170º of flexion, 135-170º of 
abduction, 45-90º internal rotation and 84-90º of external 
rotation.  

3.  For the period beginning on April 22, 2002, the veteran's 
left shoulder disability has been manifested by functional 
limitation due to pain with limitation of motion ranging 100-
150º of flexion, 100-110º of abduction, 10-90º internal 
rotation and 10-30º of external rotation.

4.  There is no competent evidence that the veteran's 
cardiovascular disorder, that first manifested after the one-
year presumptive period following his discharge from active 
service, is causally related to event(s) in service or is 
proximately due to service connected bronchospastic disorder 
with exertional asthma.




CONCLUSIONS OF LAW

1.  For the time period prior to October 1, 1998, the 
criteria for a rating in excess of 20% for left shoulder 
(minor) disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a; Part 4, 
Diagnostic Codes 5003-5010, 5200- 5202 (2005).

2.  For the period of time from October 1, 1998 to April 22, 
2002, the criteria for a compensable rating for left shoulder 
(minor) disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.344(c), 4.40, 4.45, 4.71a; 
Part 4, Diagnostic Codes 5003-5010, 5200- 5202 (2005).

3.  For the period beginning on April 22, 2002, the criteria 
for a rating in excess of 20% for left shoulder (minor) 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a; Part 4, 
Diagnostic Codes 5003-5010, 5200- 5202 (2005).

4.  A cardiovascular disorder was not incurred in or 
aggravated by service, may not be presumed to have been 
incurred in or aggravated by service, and is not secondary to 
service connected bronchospastic disorder with exertional 
asthma.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to higher disability 
evaluations for his service connected left shoulder 
disability, and entitlement to service connection for a 
cardiovascular disorder on a direct basis or as secondary to 
service connected bronchospastic disorder with exertional 
asthma.  A claimant bears the burden to present and support a 
claim of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating claims, the Board shall consider all information 
and lay and medical evidence of record.  38 U.S.C.A. 
§ 5107(b) (West 2002).  When there is an approximate balance 
of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board shall 
give the benefit of the doubt to the claimant.  Id.  

I.  Increased rating - left shoulder

The veteran served on active duty from November 1983 to 
September 1991.  VA examination in September 1992 reflected 
his report of recurrent arthralgias of the left (minor) 
shoulder causing pain and decreased motion.  Physical 
examination was significant for severe grating with abduction 
limited to 100º.  He was given a diagnosis of degenerative 
arthralgia of the left shoulder with some moderate impaired 
function.  An RO rating decision dated February 1993 granted 
service connection for left shoulder arthralgia (minor), and 
assigned an initial 20% evaluation under DC 5299-5201.  

VA examination in May 1993 measured the veteran's left 
shoulder range of motion as 170º of flexion, 110º of 
abduction, and 90º of internal and external rotation with 
pain on extremes of motion, particularly in abduction.  There 
was tenderness to palpation over the lateral subacromial 
region as well as a positive impingement sign.  An x-ray 
examination was interpreted as normal.  He was given an 
impression of impingement syndrome of the left shoulder.  VA 
neurologic examination in March 1994 included findings of 
negative weakness of the proximal left upper extremity 
secondary to shoulder pain and disuse with 4+ strength of the 
left deltoid due to pain.  

Thereafter, VA clinic record reflect the veteran's complaint 
of increased left shoulder pain with mild decreased (?) range 
of motion (ROM) loss secondary (2º) to pain.  His assessments 
included subacromial bursitis versus bicipital tendonitis, 
and left shoulder pain secondary to tendonitis/impingement 
symptoms.  His treatment consisted of physical therapy and 
Motrin.

VA joints examination in September 1994 included findings of 
left shoulder range of motion to 170º of flexion, 170º of 
abduction, 45º of internal rotation and 90º of external 
rotation.  The veteran was given an assessment of 
fibromyositis of left shoulder and subdeltoid bursitis.

Thereafter the veteran continued treatment for left shoulder 
pain with decreased range of motion and positive impingement 
sign.  He reported that his symptoms increased with increased 
use and exposure to cold.  A magnetic resonance imaging (MRI) 
scan of the left shoulder in March 1995 was negative.  A 
needle electromyography and nerve conduction velocity 
(EMG/NCV) study in November 1995 indicated findings 
compatible with chronic left C7 radiculopathy.  An x-ray 
examination of the shoulder in March 1998 indicated no bony 
abnormality.

On VA joints examination in May 1996, the veteran described 
left shoulder pain treated with Ibuprofen 800 m.g. three 
times per day.  Physical examination of the left shoulder 
demonstrated 135º of flexion, 135º of abduction, 50º of 
internal rotation and 90º of external rotation.  The veteran 
was given an assessment of degenerative joint disease of the 
left shoulder with loss of range of motion.

On VA joints examination in February 1998, the veteran 
reported left shoulder symptoms of weakness, stiffness, 
swelling, heat, redness, fatigability and lack of endurance.  
He denied episodes of instability, giving away or locking.  
He had periods of flare-ups caused by cold with an additional 
10% loss of functional impairment.  On physical examination, 
there was no edema, effusion, instability, weakness, 
tenderness, redness, heat or abnormal movement.  There was 
slight evidence of painful motion and guarding of movement.  
He had forward flexion to 160°, adduction to 158°, external 
rotation to 84° and internal rotation to 83°.  His motion 
stopped when pain began.  He was given a diagnosis of 
possible degenerative joint disease of the left shoulder with 
loss of function due to pain.

An RO rating decision dated April 1998 proposed to decrease 
the evaluation for left shoulder arthralgia to a 
noncompensable rating disabling.  An April 24, 1998 RO letter 
advised the veteran of the proposed reduction, and an 
additional 60-day period to present additional evidence and 
argument in support of his claim.  A July 1998 RO rating 
decision reduced the disability evaluation to a 
noncompensable rating effective October 1, 1998.

Thereafter, VA clinic records reflect the veteran's treatment 
for neck pain secondary to a small, symptomatic herniated 
disc at C4-5.  An EMG/NCV in September 1999 found no 
definitive evidence of left cervical radiculopathy.

On April 22, 2002, the veteran underwent VA joints 
examination with benefit of review of the claims folder.  He 
endorsed symptoms of stiffness, aching, and weakness of the 
left shoulder that prevented him from using his upper 
extremity in a normal fashion.  He denied symptoms of 
swelling, heat or redness, instability, locking, early 
fatigability or lack of endurance.  He indicated that over-
the-counter medication and anti-inflammatories were not 
helpful.  His symptoms were exacerbated by activities such as 
overhead use, side motion, and lifting.  Left shoulder range 
of motion showed 0° of elevation, 100° of abduction, 90° of 
adduction, external rotation to 10°, and internal rotation to 
20°.  His x-ray examination did not show any bony 
abnormality.  He was given a diagnosis of left shoulder 
arthralgia with functional loss due to pain.

An RO rating decision dated October 2002 increased the 
evaluation for left shoulder arthralgia (minor) to 20% under 
DC 5299-5201 effective to April 22, 2002.

A December 2003 physical examination by Prem K. Gulati, M.D., 
noted that the veteran's extremities showed normal range of 
motion.

The veteran underwent VA examination in October 2004.  He 
reported left shoulder symptoms of a dull 6/10 cervical ache 
that radiated to his left shoulder.  His symptoms were 
aggravated by prolonged sitting and cold weather with flares 
of stiffness lasting 1-2 hours.  He had no change with 
repetitive use.  He denied episodes of dislocation.  He 
considered his left upper extremity problems as having 
minimal impact on his occupation or activities of daily 
living, except that he was unable to perform two handed jobs 
or engage in prolonged driving.  On physical examination, he 
had left shoulder flexion to 110° with normal internal and 
external rotation, rotation to 20°, and abduction to 110°.  
There was decreased 4/5 strength in the left upper extremity 
as well as decreased reflexes.  He was given a diagnosis of 
cervical radiculopathy of the left upper extremity weakness 
and normal x-ray findings of the left shoulder.  A January 
2005 addendum indicated that the veteran's cervical spine 
disability was related to events in service, and that he had 
a functional loss secondary to radiculopathy with moderate 
decreased joint function limited by weakness.

The veteran underwent an additional VA examination in March 
2006.  He reported flare-ups of left shoulder symptoms with 
strenuous activities.  He indicated that overhead work 
activities were painful.  On physical examination, the left 
shoulder demonstrated 150° of forward flexion, 110° of 
adduction, 90° of internal rotation and 30° of external 
rotation.  He had slightly less bulk to his left deltoid 
muscle with a diminished left triceps reflex.  There was no 
impingement sign, or drop-arm test to suggest a rotator cuff 
pathology.  With repetitive use, there was no increased 
limitation of motion due to weakness, fatigability or 
incoordination.  His x-ray examination was unremarkable.  He 
was given diagnoses of herniated cervical disc, and left 
shoulder arthralgia and limitation of motion secondary to 
herniated disc.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2005).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2005).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2005).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.

In this case, the RO initially assigned a 20% percent rating 
for left shoulder arthralgia effective September 13, 1991.  
The rating was discontinued effective October 1, 1998, and 
increased to a 20% rating effective April 22, 2002.  
Therefore, the provisions of 38 C.F.R. § 3.344(a), which 
require that material improvement in disability be 
demonstrated where a rating has been in effect for five years 
or more, apply in this case.  38 C.F.R. § 3.344(c) (2005).

The veteran's left shoulder disability has been manifested by 
painful motion absent evidence of ankylosis of the 
scapulohumeral articulation, impairment of the humerus by 
loss head, non-union, fibrous union or malunion, or 
impairment of the clavicle or scapula due to dislocation, 
non-union or malunion.  Therefore, the criteria of DC's 5200, 
5202 and 5203 are not for application in this case.  See 
38 C.F.R. § 4.71a, DC 5200, 5202 and 5203 (2005).  DC 5010-
5003 provides that a minimum 10% rating for arthritis with 
non-compensable limitation of motion when arthritis is 
established by x-ray findings.  See 38 C.F.R. § 4.71a, DC 
5003-5010 (2005).  The x-ray examination and MRI findings 
during the appeal period demonstrate no bony abnormality or 
underlying pathology of the left shoulder.  Thus, DC 5003-
5010 is not for application in this case.

The Schedule for Rating Disabilities provides for a 20% 
rating where there is limitation of arm motion (minor) at 
shoulder level under DC 5201.  38 C.F.R. § 4.71a, DC 5201 
(2005).  A higher 30% evaluation is warranted for limitation 
of arm motion to 25º from side under DC 5201.  Id.  Full 
range of motion of the shoulder is measured from 0 degrees to 
180º in extension, shoulder abduction from 0 to 180º, and 
external and internal rotation from 0 to 90º.  38 C.F.R. 
§ 4.71a, Plate I (2005).

For the time period prior to October 1, 1998, the criteria 
for entitlement to a rating in excess of 20% for left 
shoulder arthralgia (minor) have not been met.  The veteran 
reported symptoms of weakness, stiffness, swelling, heat, 
redness, fatigability and lack of endurance with an estimated 
additional 10% functional loss during flare-ups of symptoms.  
The measurements of his left shoulder motion ranged from 100-
170º of flexion, 110-170º of abduction, 45-90º of internal 
rotation and 84-90º of external rotation.  Even with 
consideration of 38 C.F.R. §§ 4.40 and 4.45, the veteran's 
range of motion loss falls well short of the criteria for 
limitation of arm motion to 25º from side under DC 5201.

For the period of time from October 1, 1998 to April 22, 
2002, the criteria for entitlement to a compensable rating 
for left shoulder arthralgia (minor) have not been met.  The 
20% rating was established by VA examination findings in 1992 
that demonstrated severe grating of the left shoulder with 
abduction only to 110º.  Thereafter, VA examination findings 
in 1994, 1996 and 1998 measured left shoulder motion ranging 
from 135-170º of flexion, 135-170º of abduction, 45-90º of 
internal rotation and 84-90º of external rotation.  He had 4+ 
strength of the left deltoid due to pain, but no findings of 
weakness of the proximal left shoulder secondary to shoulder 
pain.  There was no underlying pathology of the left shoulder 
joints and, even with consideration of 38 C.F.R. §§ 4.40 and 
4.45, these range of motion findings demonstrated material 
improvement of left shoulder range of motion sustained over 
the course of three VA examinations.  These findings fall 
well short of the requirements for a compensable rating under 
DC 5201.

For the period beginning on April 22, 2002, the criteria for 
entitlement to a rating in excess of 20% for left shoulder 
arthralgia (minor) have not been met.  The preponderance of 
the evidence establishes the veteran's left shoulder motion 
ranged from 100-150º of flexion, 100-110º of abduction, 10-
90º of internal rotation and 10-30º of external rotation.  He 
had functional loss due to pain, but VA examination in March 
2006 found no additional range of motion loss due to 
weakness, fatigability, or incoordination.  Even with 
consideration of 38 C.F.R. §§ 4.40 and 4.45, the veteran's 
range of motion loss falls well short of the criteria for 
limitation of arm motion to 25º from the side under DC 5201.

In so holding, the Board has deemed the veteran as competent 
to describe his left shoulder symptoms.  His report of 
functional limitation due to pain has been used to support 
the 20% ratings in effect.  The Board has attributed all 
functional impairment of the left shoulder functioning to 
service connected left shoulder arthralgia rather than 
cervical radiculopathy.  See generally Mittleider v. West, 11 
Vet. App. 181 (1998).  The Board also notes that the RO 
observed the due process provisions of 38 C.F.R. § 3.103 
prior to implementing the proposed rating reduction.  See RO 
letter dated April 24, 1998.  The preponderance of the lay 
and medical evidence establishes that the veteran is not 
entitled to a higher rating still.  Ortiz v. Principi, 274 F. 
3d. 1361, 1365 (Fed. Cir. 2001) (benefit of doubt rule does 
not apply when preponderance of evidence is against claim).

II.  Service connection - cardiovascular disorder

The veteran claims entitlement to service connection for a 
cardiovascular disorder as directly related to service, or 
alternatively, as secondary to service connected 
bronchospastic disorder with exertional asthma.  Service 
connection is established for disability resulting from 
personal injury suffered or disease contracted in the line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty, during periods of 
active wartime and peacetime service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  

Specified diseases listed as chronic in nature may be 
presumed to have been incurred in service, if the evidence 
shows that such disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2005).  
Arteriosclerosis, cardiovascular renal-disease (including 
hypertension), endocarditis, and myocarditis are included as 
among the specified chronic diseases subject to presumptive 
service connection.  38 C.F.R. § 3.309(a) (2005).

Service connection may be established on a secondary basis 
for disability which is proximately due to or the result of a 
service connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  This provision has been construed as entailing "any 
additional impairment of earning capacity resulting from an 
already service connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service connected condition."  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service connected disability.  Id.

The veteran served on active duty from November 1983 to 
September 1991.  His service medical records are negative for 
treatment for or diagnosis of a cardiovascular disorder.  He 
was not diagnosed with hypertension nor is there findings 
indicated of hypertension in service.  See 38 C.F.R. § 4.104, 
DC 7201, Note 1 (2005) (hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days; the term hypertension 
means that the diastolic blood pressure is predominantly 
90mm. or greater, and isolated systolic hypertension means 
that the systolic blood pressure is predominantly 160mm. or 
greater with a diastolic blood pressure of less than 90mm.)  
Additionally, the post-service medical records are negative 
for treatment for or diagnosis of a cardiovascular disorder, 
to include hypertension, within one year from the veteran's 
discharge from service.

Rather, the post-service medical records reflect that 
cardiovascular abnormalities first manifested in 1994.  A 
chest x-ray examination in January 1994 was interpreted as 
showing nonspecific cardiomegaly.  An echocardiogram in July 
1994 was interpreted as showing mitral valve prolapse with 
grade 2/4 mitral regurgitation.  He was later diagnosed and 
treated for hypertension that was not well-controlled by 
medication.  In May 2002, he was hospitalized for 
hypertrophic cardiomyopathy and congestive heart failure.  
His later assessments included possible idiopathic v. 
hypertension (HTN) dilated cardiomyopathy, and orthostasis.  
VA examination in August 2004 provided a diagnosis of 
hypertensive cardiovascular disease.  There is no competent 
evidence that the veteran's cardiovascular disorder, that 
first manifested after the one-year presumptive period 
following his discharge from active service, is causally 
related to event(s) in service or is proximately due to 
service connected bronchospastic disorder with exertional 
asthma.

The only evidence supportive of the veteran's claim consists 
of his own personal beliefs that his cardiovascular disorder 
is related to event(s) in service or is proximately due to 
his service connected bronchospastic disorder with exertional 
asthma.  His well intentioned beliefs, however, are 
insufficient to substantiate his claim as he is not shown to 
possess the requisite medical training and knowledge to speak 
to issues of medical diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a) (2005).  The only competent opinion in this case 
consists of a VA examiner's April 2002 opinion that, based 
upon review of the claims folder, determined that the 
veteran's mitral regurgitation was not due to his service 
connected bronchial condition.  There is no doubt of material 
fact to be resolved in the veteran's favor, see 38 U.S.C.A. 
§ 5107(b), and the claim must be denied.

III.  Duty to assist and notify

In reaching this determination, the Board has carefully 
reviewed the record to ensure compliance with VA's statutory 
and regulatory notice and assistance requirements.  
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002).

Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  A notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  This "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Id.  The Pelegrini II Court also 
held that the language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) require that a notice be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.

RO letters dated July 2001 and August 2003 satisfied elements 
(1), (2), and (3) by notifying him of the types of evidence 
and/or information necessary to substantiate his claims, and 
the relative duties on the part of himself and VA in 
developing his claims.  The rating decision on appeal, the 
Statement of the Case (SOC), and supplemental statements of 
the case (SSOC) provided him with specific information as to 
why his claims were being denied, and of the evidence that 
was lacking.  There was substantial compliance with element 
(4) as he was advised to either request RO assistance in 
obtaining the relevant evidence or to submit such evidence 
directly to the RO.  He was also provided the full cite for 
38 C.F.R. § 3.159.

The statute and regulations regarding notice require that a 
claimant be given the required information prior to VA's 
decision on the claim, and in a form that enables a claimant 
to understand the process, the information needed, and who is 
responsible for obtaining that information.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  However, in 
circumstances where such notice was not provided, the focus 
must be directed as to whether the timing defect has resulted 
in harmful error to the claimant.  Id.  See generally 
38 C.F.R. § 20.1102 (2005) (error or defect in any decision 
by the Board that does not affect the merits of the issue or 
the substantive rights of the appellant shall be considered 
harmless and not a basis for vacating or reversing such 
determination).

There has been substantial compliance with the four notice 
content requirements, and any error in not providing a single 
notice to the veteran covering all content requirements prior 
to the initial adjudication of the claims constitutes 
harmless error in this case.  See, e.g., 38 C.F.R. § 20.1102 
(2005).  The claims were initiated prior to the passage of 
the current statutory and regulatory provisions governing 
notice.  The rating decision on appeal, the SOC, and the 
SSOC's told him what was necessary to substantiate his claims 
throughout the appeals process.  The claim has been 
readjudicated since compliant notice has been sent.  Any 
notice deficiency that may have occurred by notice providing 
the veteran a single content compliant notice has resulted in 
harmless error.  38 C.F.R. § 20.1102 (2005).  A staged rating 
has been in effect during the appeal period that has been 
explained in the SOC and SSOC's, and a March 2005 RO letter 
informed him about the evidence and information necessary to 
establish an effective date of award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Any further notice to the appellant would only result in a 
delay in adjudicating the claims without any additional 
benefit accruing to him.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claims for further notice poses 
no prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. at 394; VAOPGCPREC 16-92 (July 24, 1992).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records as well as private and VA 
clinic records identified as relevant to the claims on 
appeal.  The RO also obtained medical and legal documents 
pertaining to the veteran's award of disability benefits by 
the Social Security Administration (SSA).  VA has no 
obligation to provide medical opinion pursuant to section 
5103A(d) where there is no evidence suggesting a disease or 
injury is associated with an in-service event or service 
connected disability, particularly where there is no evidence 
of recurrent or persistent symptoms of disability since 
service.  Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 
2003); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  
Multiple medical examinations have been provided to the 
veteran during the appeal period with respect to his left 
shoulder disability, to include an examination ordered by the 
Board.  A VA examination report dated March 2006 was based 
upon review of the claims folder and contains all necessary 
findings to adjudicate the shoulder disability claim.  The 
evidence and information of record, in its totality, provides 
the necessary information to decide the case, and there is no 
reasonable possibility that any further assistance to the 
appellant would be capable of substantiating his claims.


ORDER

The claim of entitlement to a rating in excess of 20% for 
left shoulder (minor) disability for the time period prior to 
October 1, 1998 is denied.

The claim of entitlement to a compensable rating for left 
shoulder (minor) disability for the time period from October 
1, 1998 to April 22, 2002 is denied.

The claim of entitlement to a rating in excess of 20% for 
left shoulder (minor) disability for the time period 
beginning on April 22, 2002 is denied.

The claim of entitlement to service connection for a 
cardiovascular disorder on a direct basis or as due to 
service connected bronchospastic disorder with exertional 
asthma is denied.




REMAND

In June 2003, the Board remanded the issue of entitlement to 
an increased rating for bronchospastic disorder with 
exertional asthma for the specific purpose of obtaining a 
clinical finding of the veteran's maximum exercise capacity 
in ml/kg/min, as required by DC 6600.  The examination 
reports obtained have not provided this clinical finding, and 
must be returned as inadequate for rating purposes.  Stegall 
v. West, 11 Vet. App. 268 (1998) (the veteran has a right to 
compliance with the remand orders by the Board).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Obtain the veteran's complete clinic records 
from the Birmingham, Alabama VA Medical Center 
(VAMC) since March 2006.

2.  The veteran should then be afforded 
comprehensive VA pulmonary examination to 
determine the extent and severity of his service 
connected bronchospastic disorder with exertional 
asthma.  The claims folder should be made 
available to the examiner for review.  All 
necessary tests, including PFT, should be 
performed and clinical manifestations should be 
reported in detail.  Findings should specifically 
include:
a) readings for FEV-1, FEV-1/FVC and DLCO 
(SB);
      b) maximum exercise capacity set forth in 
ml/kg/min oxygen consumption (with 
cardiorespiratory and/or respiratory limit; and
      c) whether the veteran experiences cor 
pulmonale, right ventricular hypertrophy, 
pulmonary hypertension, episodes of acute 
respiratory failure, or whether he required oxygen 
therapy.

3.  Thereafter, readjudicate the claim on appeal.  
If any benefit sought on appeal remains denied, 
the veteran and his representative should be 
provided a supplemental statement of the case 
(SSOC) and provided an appropriate period of time 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


